 1   Arasto Farsad, Esq. (SBN #273118)
     Nancy Weng, Esq. (SBN #251215)
 2   Maihuong Ta,Esq. (SBN #305740)
     Farsad Law Office, P.C.
 3   2905 Stender Way, Suite 76
     Santa Clara, CA 95054
 4   Tel: (408) 641-9966
     Fax: (408) 866-74334
 5   Attorneys for Debtor
 6

 7

 8                            UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF CALIFORNIA
 9

10
                                                     )       Case No. 18-42109 WJL
11   In re:                                          )
     Carol Lee Depuydt- Meier,                       )       Chapter 11
12                                                   )
                                                     )       CASE MANAGEMENT CONFERENCE
13                    Debtor(s),                     )       STATEMENT
                                                     )
14                                                   )       Date: October 17, 2018
                                                     )       Time: 10:30am
15                                                   )       Place: 1300 Clay Street, Suite 300. Oakland, CA
                                                     )       94612 Courtroom 220
16                                                   )       Before: Hon. M. Elaine Hammond
                                                     )
17

18
        I.      Business, Financial and Other Problems Prompting Bankruptcy Filing.
19
             Carol Lee Depuydt- Meier, (“the Debtor”) filed for Chapter 13 bankruptcy on September
20
     10, 2018 under case number 18-42109 under Chapter 11. The Debtor owns one piece of real
21
     property located at 61 Rudgear Dr. Walnut Creek, CA 94596. (the “property”), and vacant land
22
     in Nevada, which may be the subject of an action for quiet title litigation. The Debtor’s ex-
23
     husband and daughter live in the property and pay rent and support to the Debtor.
24
             The Debtor’s income consists of approximately $387 per month working at a small store
25
     selling holistic products. The property owes the following liens:
26
             1. Downey Savings $850,000
27
             2. National City Bank $450,000
28

                                                         1



     Case: 18-42109      Doc# 22     Filed: 10/15/18          Entered: 10/15/18 20:44:29         Page 1 of 3
     The market value of the property is approximately $1,100,000
 1
        II.        Attendance at a meeting of creditors pursuant to 11 U.S.C. § 341(a);
 2
        Both Debtor and counsel went to San Francisco instead of Oakland therefore the 341 had to
 3
     be continued to November 8, 2018 because the Debtor and counsel were in the wrong place.
 4
        III.       Estate’s need for professionals (e.g., attorneys, accountants, brokers, etc.);
 5
        A substitution of attorney from Tsao-Wu & Yee LLP will be filed and an Application to
 6   Employ that firm will subsequently be filed.
 7      IV.        Unique issues concerning secured debt, employees, cash collateral, executory
 8   contracts, and existing management;
 9      None.

10
       Postpetition operations and revenue;
        Debtor has support payments from her ex-husband for $1,0000 and remt will increase another
11
     $1,500 on November 1, 2018. Debtor’s daughter also pays $500 per month for a room.
12
     Debtor has part time employment income in the amount of $387 per month.
13
        VI. Status of any litigation pending in or outside this Court;
14
        There is litigation pending against the lenders. Debtor’s counsel will obtain and provide the
15
     complaint to the United States Trustee. It is too soon to determine whether the Debtor will
16   pursue the litigation for mortgage fraud or the lender will agree to a consensual plan through the
17   Chapter 11.
18      V.         Compliance with requests for information from the United States Trustee
19                 including, but not limited to, requests made in the Initial Debtor Interview;

20
     Initial Debtor Interview has been continued for documents. There are documents outstanding and
     monthly operating report for September 2018 will be due October 21, 2018. Debtor is in the
21
     process of setting up twp DIP accounts; one for rent and the other for income.
22
        VIII. Type and adequacy of insurance coverage;
23
     The debtor’s real property and vehicles are fully insured. The United States Trustee has been
24
     added as a notice party.
25
        VIIII.      An outline of the proposed plan;
26   Debtor seeks to reorganize the arrears on her real property so that she can begin making monthly
27   mortgage payments and stop any foreclosure. Debtor hopes to work out a consensual plan with
28   the lender.

                                                       2



     Case: 18-42109         Doc# 22     Filed: 10/15/18    Entered: 10/15/18 20:44:29      Page 2 of 3
        A proposed schedule for filing and confirming the proposed plan;
 1
        The Debtor seeks to propose a plan within 30 days after the claims bar date on January 19,
 2
     2014 . However, Debtor’s counsel will attempt to work out a stipulation with the lenders prior to
 3
     filing a plan.
 4
         X. Any other matters that might materially affect the administration of this
 5
         case.
 6       Not applicable.
 7

 8

 9   Dated: October 15, 2018                              FARSAD LAW OFFICE, P.C.

10

11
                                                           By: /s/ Nancy Weng
12

13                                                              NANCY WENG
                                                                Counsel for the Debtor
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     3



     Case: 18-42109        Doc# 22   Filed: 10/15/18     Entered: 10/15/18 20:44:29      Page 3 of 3
